DECISION McMANUS, Justice. This matter having come before the Court on writ of certiorari directed to the Court of Appeals; the Court having heard argument, examined the pleadings and briefs and being otherwise fully advised in the premises; The decision of the Court having been that this Court will consider further only matters relating to the correction of the inadvertent, mathematical error contained in the opinion of the Court of Appeals dated July 6, 1976, IT IS THEREFORE ORDERED, ADJUDGED and DECREED that the Court of Appeals correct its original opinion in Citizens Bank v. C & H Construction & Paving Co., Inc. et al., 89 N.M. 360, 552 P.2d 796 (1976) by ordering the substitution of the sum of $36,600 for the sum of $78,998.04 which appears in said opinion at 89 N.M. 368, 552 P.2d 804. IT IS SO ORDERED. SOSA and PAYNE, JJ., concur. OMAN, C. J., and EASLEY, J., dissenting.